            Case 1:21-cv-00168-UNA Document 3 Filed 02/11/21 Page 1 of 2 PageID #: 67

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          District
                                                    __________     of Delaware
                                                               District of __________

                                                                      )
                      Michael Gensemer                                )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 21-cv-168-UNA
                                                                      )
                                                                      )
                       Steven Lo, et al.                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Zosano Pharma Corporation
                                           c/o The Corporation Trust Company
                                           Corporation Trust Center
                                           1209 Orange Street
                                           Wilmington, DE 19801



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael J. Farnan
                                           Farnan LLP
                                           919 N. Market St., 12th Floor
                                           Wilmington, Delaware 19801



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

                                                                                 V-RKQ$&HULQR
Date:             02/09/2021
                                                                                           Signature of Clerk or Deputy Clerk
Case 1:21-cv-00168-UNA Document 3 Filed 02/11/21 Page 2 of 2 PageID #: 68
